May   10,   1957.

Honorable Justin A. Kever          Opinion No. IN-113
District Attorney
51st Judicial D~istrict            Re: Uniform Act to secure
San Angelo, Texas.                     attendance of witnesses
                                       from out-of-State.
Dear Mr. Kever:
         You have requested an opinion concerning the provi-
sions of Article 486a, ~Vernon's Code of Criminal Procedure
relating to~the payment of mileage and per diem for out-of-
State witnesses summoned pursuant to its provisions. Your
specific question is:
              'Please give us your opinion as to how and
         from what source the funds for mileage and per-
         diem so required to be advanced should be ob-
         tained."
          In Attorney General's Opinion V-1391 (1952) it was
held that the 52nd Legislature failed to appropriate any
money for the payment of witness and mileage fees for out-
of-State witnesses to be summoned under the provisions of
Article 486a, Vernon's Code of Criminal procedure. The
current appropriation (H.B. 140, Acts 54th Deg., R.S.1955,
ch. 519, p. 1348 at p. 1360) is in language identical with
the appropriation referred to in AttorneyGeneral's Opinion
V-1391,rexcept the amounts appropriated varfl in which it
was held:
              "The sums so appropriated have been sub-
         ject to disbursement in accordance with the
         provisions of Articles 475 to 481, inclusive,
         and Article 1036 of Vernon's Code of Criminal
         Procedure, and have been confined to witness
         fees and mileage claimed by witnesses sub-
         poenaed within the State of Texas under the
         provisions of Article 1036, V.C.C.P. Att'y Gen.
         Op. No. O-4251 (1942).
              'The general appropriations act was passed
         on May 10, 1951, was approved June 28, 1951,and
         became effective on September 1, 1951. House
         Bill 659 was passed by the House on May 8,1951,
 Honorable Justin A. Kever,       page   2      Ww-113


           and by the Senate on May 30, 1951. It was
           approved by the Governor and became effective
           June 15, 1951. Since House Bill 659 was passed
           subsequent to the general appropriation bill,
           it is evident that it was not the legislative
           intent to appropriate any of the funds contained
           in subsection 12, Section 1 of Article 1 of the
           appropriation bill for the purpose of paying the
           mileage and per diem of the out-of-State wlt-
           nesses to be summoned under the provisions of
           House Bill 659.   Therefore, the Legislature did
           not appropriate nor is there available any money
           for the payment of such witness fees and mlleage.n
          You are, therefore, advised that thereare no avail-
 able funds for mileage and per diem provided for in Article
 486a, Vernon's Code of Criminal Procedure.

                              SUMMARY

              There is no available appropriation
              for the paymentof mileage and per
              diem for out-of-state witnesses sum-
              moned pursuant to the provisions of
              Article 486a, Vernon's Code of Crim-
              inal Procedure.
                                 Yours very truly,
                                 WILL WILSON
                                 Attorney General


JR:zt:rh
                                 ‘&es!
APPROVED:                           Assistant
OPIRION COMMITTEE
J. C. Davis, Jr., Chairman
Way1and.C. Rivers,Jr.
J. L. Smith
REVIEWED FOR ATTORNBY GENERAL
By:
    Geo. P. Blackburn